Citation Nr: 0618970	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  05-01 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The veteran perfected a timely appeal of 
this determination to the Board.


FINDINGS OF FACT

1.  The veteran died in November 2003; the immediate cause of 
the veteran's death as shown on the death certificate was 
acute kidney failure, due to congestive heart failure; other 
significant conditions contributing to death were cerebral 
infarction and urinary tract infection; an autopsy was not 
performed.

2.  At the time of the veteran's death, he was service-
connected for anxiety reaction, rated as 30 percent 
disabling.

3.  The evidence shows that the veteran's acute kidney 
failure, congestive heart failure, cerebral infarction and 
urinary tract infection did not have their onset during 
service and are not otherwise related to a disease or injury 
of service origin.

4.  The veteran's anxiety reaction did not contribute 
substantially or materially to the veteran's death.




CONCLUSION OF LAW

A disease or disability of service origin did not contribute 
substantially or materially to the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.312, 3.303, 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of the February 2004 and 
May 2004 letters to the appellant from the RO, which informed 
the appellant of the type of evidence necessary to establish 
entitlement to service connection for the cause of the 
veteran's death, and the division of responsibility between 
the appellant and VA for obtaining that evidence.  
Specifically, by way of these letters, VA informed the 
appellant about the information and evidence not of record 
that was necessary to substantiate her claim; informed the 
appellant about the information and evidence VA would seek to 
provide; informed the appellant about the information and 
evidence she was expected to provide; and requested that the 
appellant provide any information or evidence in her 
possession that pertained to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005).

The Board acknowledges that complete VCAA notice was only 
provided to the appellant after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as is typically required.  However, in a case 
involving the timing of the VCAA notice, the appellant has a 
right to a VCAA content-complying notice and proper 
subsequent VA process.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004).   As noted, the last of these letters 
was issued to the appellant in May 2004.  Thereafter, she was 
afforded an opportunity to respond, and the RO subsequently 
reviewed the claim again and issued a statement of the case 
to the appellant in October 2004.  Under these circumstances, 
the Board determines that the notification requirements of 
the VCAA have been satisfied.  Pelegrini, supra; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In making this determination, it is well to observe that 
where the claim involves basic entitlement to service 
connection, as in this case, the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
of the elements of a claim for service connection including 
to provide notice that an effective date will be assigned if 
service connection for the cause of the veteran's death (for 
purposes of dependency and indemnity compensation) is 
awarded.  See, e.g., Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  As the Board concludes below that the preponderance 
is against the appellant's claim for service connection for 
the cause of the veteran's death, any questions as to the 
appropriate effective date to be assigned are rendered moot.  
Therefore, despite the inadequate notice provided to the 
appellant on that element, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the appellant in obtaining evidence necessary to 
substantiate her claim for service connection for the cause 
of the veteran's death.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, death 
certificate, private and VA medical treatment records 
including those of his final hospitalization, VA 
examinations, and statements by the appellant.

II.  Service connection for the cause of the veteran's death

The appellant claims that she is entitled to service 
connection for the cause of her husband's death.  
Specifically, she claims that his service-connected anxiety 
reaction contributed to his death.

When a veteran dies due to a service-connected or compensable 
disability, the veteran's surviving spouse, children and 
parents are entitled to dependency and indemnity 
compensation.  38 U.S.C.A. § 1310 (West 2002).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, a 
presumption of service connection arises for certain diseases 
such as cardiovascular-renal disease or brain thrombosis if 
they are manifested to a degree of 10 percent within one year 
of service.  38 C.F.R. § 3.307, 3.309(a).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The death of a veteran is considered to have been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  A disability is 
considered to be the principal (primary) cause of death when 
it, singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A disability is 
considered to be a contributory cause of death when it 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that a disability 
casually shared in producing death; it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c)(1).  
Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, are not held to have contributed to death when such 
death is primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).

In this case, the cause of the veteran's death as shown on 
the death certificate was acute kidney failure due to 
congestive heart failure.  Listed on the death certificate as 
other significant conditions contributing to death, but not 
resulting in the underlying cause, were cerebral infarction 
and urinary tract infection.  The death certificate indicates 
that no autopsy was performed.  The hospitalization records 
list as the cause of the veteran's death acute renal failure, 
and contain the statement that the likely cause of death was 
acute renal failure most likely brought on by congestive 
heart failure and likely pneumonia.

After a full review of the record, the Board concludes that 
entitlement to service connection for the cause of the 
veteran's death is not warranted.

First, there is no evidence that the veteran's kidney 
failure, congestive heart failure, cerebral infarction, or 
urinary tract infection was the result of an injury or 
disease incurred in service.  The veteran's service medical 
records indicate that while in service the veteran was 
treated for hay fever and had surgery to excise a thoracotomy 
scar.  However, these records contain no diagnosis of any 
kidney, heart, or neurological problems.  Also, the veteran's 
separation examination notes that the veteran's 
cardiovascular, neurological, and genito urinary systems were 
normal at the time of examination.  Moreover, there is no 
evidence that any cardiovascular-renal or neurological 
condition manifested within a year of service.  Thus, the 
record lacks evidence that the causes of death listed on the 
veteran's death certificate and final hospitalization records 
are related to the veteran's service.

Second, the record lacks any evidence that the veteran's 
death was due to his service-connected anxiety reaction in 
any way.  Neither the hospitalization records nor the death 
certificate indicate that the veteran's anxiety reaction 
contributed to his death.  Moreover, there is no medical 
evidence of record that the veteran's service-connected 
anxiety reaction was related to the acute kidney failure or 
congestive heart failure that caused his death.

In sum, the record lacks competent medical evidence that the 
veteran's death was due to his service-connected anxiety 
reaction or that the veteran's acute kidney failure, 
congestive heart failure, cerebral infarction, or urinary 
tract infection was the result of an injury or disease 
incurred in or aggravated by his service.  Accordingly, the 
claim for service connection must be denied.

Although the appellant believes that the veteran's death was 
due to his service, she is not competent to provide evidence 
that requires medical knowledge.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


